Citation Nr: 0725021	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-12 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent 
evaluation effective July 9, 2001.  In a subsequent February 
2003 rating decision, the RO continued a 20 percent 
evaluation for diabetes mellitus, type II, and granted an 
earlier effective date of May 8, 2001.  

The Board notes that in the February 2003 rating decision, 
the RO also granted service connection for right foot, 
diabetic foot ulcers and assigned a 0 percent (non-
compensable) evaluation.  The veteran filed a timely notice 
of disagreement.  In a subsequent March 2004 rating decision, 
the RO granted an increased 10 percent evaluation for right 
foot, diabetic foot ulcers.  The RO issued a March 2004 
statement of the case on that issue.  In the veteran's April 
2004 substantive appeal (VA Form 9) he indicated that he was 
only appealing the issue of an increased evaluation, in 
excess of 20 percent, for diabetes mellitus, type II.  Thus, 
the issue of an increased evaluation for right foot, diabetic 
foot ulcers, is not on appeal.

The veteran testified at a September 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

In a September 2006 statement in support of his claim, the 
veteran raised a claim of entitlement to service connection 
for anxiety and depression, secondary to service-connected 
diabetes mellitus, type II; and claims of entitlement to 
increased evaluations for service-connected diabetic 
neuropathy of the right and left leg, diabetic foot ulcers of 
the right and left foot, and diabetic retinopathy.  The 
aforementioned issues are not currently on appeal and are 
referred to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran indicated during his September 2006 Board hearing 
that his diabetes mellitus has worsened since his last VA 
examination in January 2003.  During the Board hearing, the 
veteran's representative also noted that the January 2003 VA 
examiner did not address regulation of activity due to 
diabetes mellitus, type II.  The Board finds that a 
comprehensive VA examination in necessary to address the 
current level of the veteran's disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id.  

During the September 2006 Board hearing, the veteran also 
indicated that he continued to receive treatment through the 
VA medical center.  The RO should obtain any outstanding VA 
medical records and associate them with the claims file.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Finally, although the veteran was initially provided 
notification of VA's duties to assist  with the service 
connection claim, it does not appear that he was thereafter 
provided any additional notice as to his appeal for a higher 
rating.  Since it is necessary to remand the claim for the 
reasons given above, the RO/AMC should also take this 
opportunity to provide further notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim.  Any 
notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.  

2. The RO should obtain all outstanding 
VA treatment records from the Outpatient 
Clinics in Orlando and Port Richey and 
the Medical Center in Tampa for treatment 
of diabetes since 2001.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the VA records, to 
the extent available, the veteran should 
be afforded a comprehensive VA 
examination within the appropriate 
specialty to determine the current level 
of disability due diabetes mellitus, type 
II.  The examiner should expressly state 
whether the severity of the veteran's 
diabetes requires that his physical 
activities be restricted.



4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).
 
